1
2
3
4
                                                                              JS-6
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   JITRADE, INC., a California              Case No. 2:18-cv-03690-PJW
     Corporation
12                                            ORDER RE: STIPULATION FOR
                    Plaintiff,                DISMISSAL PURSUANT TO FRCP
13                                            41(a)(1)(A)(ii)
14                     vs.                    Judge: Hon. Patrick J. Walsh
15
     JOLLYCHIC, INC., a California
16   Corporation; HAIYAN LI, an
17   individual; and DOES 1-10, inclusive,
18                Defendants
19
20
           The parties having so stipulated and agreed, the above-referenced case is
21
     hereby dismissed with prejudice and without an award of costs or fees to any party.
22
     Each party shall bear their own costs and attorney fees.
23
     IT IS SO ORDERED.
24
     Dated: May 22, 2019
25
26                                           The Honorable Patrick J. Walsh
                                             United Stated Magistrate Judge
27
28
                                               1
                                        [PROPOSED] ORDER
